Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-5, 10-11, 16, 20, 28, 38, 41-42, 106-107, 136-137 are pending in this application, which is an RCE of Serial Number 15/150732; which is a 371 of PCT/US2015/048216.  Amended claims 1-5, 16 are noted.
	The amendment dated 11/24/2021 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendment, an additional art rejection has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 10, 16, 28, 136 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and vice versa.
Yu teaches selective cobalt deposition on copper surfaces (title) in which a cobalt layer is formed on a substrate in which the substrate contains a copper surface and a dielectric surface by exposing the substrate to a reducing agent and a cobalt precursor gas (0009).  Specifically, a cobalt capping layer is formed over the metallic copper surface while leaving exposed the dielectric surface during a vapor deposition process (0009).  The processing temperature can range from 200 to 800oC (0029).  However, the reference fails to specifically teach a temperature not exceeding 200oC.
It is noted that the reference specifically teaches a temperature range of 200 to 800oC (0029).  It is noted that the claimed range of not exceeding 200oC is similar to the prior art range of 200oC.  A prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap by are close that one skilled in the art would have expected them to have the same properties.
Furthermore, the reference fails to teach the appropriate precursor.  Han discloses a method for forming a cobalt film by depositing a diazadiene-based metal compound as a source material on a substrate by chemical vapor deposition (0021) in which the metal compound can contain cobalt (0009-0011, Figures 1-2, 5).  It would have been obvious to utilize the precursor of Han in the process of Yu with the expectation of success because Han teaches of using a diazadiene precursor to form a cobalt film.
In addition, as stated above, Han teaches a method for forming a cobalt film by depositing a diazadiene-based metal compound as a source material on a substrate by chemical vapor deposition (0021) in which the metal compound can contain cobalt (0009-0011, Figures 1-2, 5).  Han specifically teaches diazadiene because carbonyl have low thermal stability and high toxicity.  It is the examiner’s position that this meets the newly added limitation of a non-oxygen 
Yu teaches selective cobalt deposition on copper surfaces (title) in which a cobalt layer is formed on a substrate in which the substrate contains a copper surface and a dielectric surface by exposing the substrate to a reducing agent and a cobalt precursor gas (0009).  It would have been obvious to utilize Yu’s substrate in Han with the expectation of success depending on the desired final product because Yu teaches of forming cobalt on a copper surface and a dielectric surface.
With respect to the newly added deletion of specific constituents, it is noted that Han teaches hydrogen (0012, 0014).

	Regarding claims 2-3, Han teaches hydrogen (0012, 0014).
	Regarding claim 4, Han teaches the claimed formula (0009).
	Regarding claim 5, Han teaches a linear alkyl group (0012).
	Regarding claim 10, Han teaches hydrogen (0071).
	Regarding claim 16, Han teaches n-butyl groups (0045) and t-butyl groups (0051).
	Regarding claim 28, Han teaches a pressure of 1.5 Torr (0161), which is similar to 2 Torr recited in the claim.
	Regarding newly added claim 136, Han teaches a deposition temperature from about 50 to about 700oC (0069), which overlaps the claimed range.
	
Claims 11, 38, 41-42, 106-107 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and vice versa and further in view of Ganguli et al. (2011/0086509).  The combination of Yu/Han fails to teach annealing.
Ganguli teaches a method for annealing a cobalt metal layer (0146-0149).  It would have been obvious to anneal a cobalt layer in the combination with the expectation of success depending on the desired final product because Ganguli teaches the conventionality of annealing a cobalt layer.
Regarding claim 38, Ganguli teaches an annealing temperature of about 300 to about 900oC (0127), which overlaps the claimed range.
Regarding claim 41, Ganguli teaches a thickness of 1000A or less (0152), which overlaps the claimed range.
Regarding claim 42, the applicant requires a specific resistivity.  Ganguli teaches the benefit of a low-resistivity material (0008).  Given such a teaching, it would have been obvious to utilize the claimed resistivity in the absence of a showing of criticality.
Regarding claim 106, Ganguli teaches a via (0005) and a copper contact layer (0022).
Regarding claim 107, Ganguli teaches multiple layers (0012-0030).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and vice versa and further in view of Tanaka et al. (2010/0327339).  The combination of Yu/Han fails to teach an electrode.
Tanaka teaches of forming a cobalt silicide electrode by CVD (0066).  It would have been obvious to use cobalt to form an electrode in the combination with the expectation of success depending on the desired final product with the expectation of success because Tanaka teaches the conventionality of forming a cobalt silicide by CVD.

Claim 137 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and vice versa and further in view of Boyers et al. (2006/0084260).  The combination of Yu/Han fails to teach cleaning with a solution comprising base and an oxidizing agent and having the appropriate pH as required in newly added claim 137.
Boyers teaches cleaning using an ozone-solvent solution (title) in which the pH can be 7.2 and containing oxygen gas and a strong base (0118).  It would have been obvious to utilize the solution of Boyers in the combination with the expectation of success because Boyers teaches of using a cleaning solution having a base and an oxidizing agent.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
	Applicant first argues that Yu and Han cannot be combined because of Han teaches cobalt diazadiene and Yu does not (pp.7-8).
	The examiner disagrees.  It is noted that Han teaches “(t)here is known a method of forming a thin film containing cobalt or nickel by chemical vapor deposition or atomic layer deposition by using a cobalt carbonyl compound or a nickel carbonyl compound. In general, however, carbonyl compounds of cobalt and nickel have a drawback in that they have low thermal stability and high toxicity” (0003).  Such a teaching clearly indicates that Han has considered depositing cobalt films using cobalt carbonyl but is desirous of choosing a different precursor that is more stable and less toxic.  Han has found that diazadiene based metal 
 	Applicant next argues that Han teaches a precursor but does not teach selective deposition (pp.8-9).
	The examiner agrees.  Yu was cited to show the conventionality of selective deposition of cobalt.  Pointing out the differences between the reference and each individual reference is not sufficient to overcome a rejection based on a combination of the references.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.
	Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        01/31/2022